Citation Nr: 1502670	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  13-00 090A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran's daughter


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel
INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from August 1970 to April 1972.  The Veteran died in October 2009.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In April 2014, a Travel Board hearing was held before the undersigned; a transcript is in the record.  


FINDINGS OF FACT

1.  The Veteran died in October 2009 of septic shock.

2.  Service connection has been established for the Veteran's diabetes mellitus. 

3.  Diabetes mellitus is reasonably shown to have contributed to cause the Veteran's death.

CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. 38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. § 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA redefined VA's duties to notify and assist a VA claimant in the development of a claim.  It applies in the instant case.  However, as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.  

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  The Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In October 2009 the Veteran was admitted to a VA hospital for chest pain, stomach fullness and shortness of air.  A chest X-ray revealed a right pneumothorax.  Due to a persistent leak from a right apical pleural bleb, he was taken to the operating room for surgery.  On the eighth postoperative day, he complained of left lower quadrant pain.  A CT scan demonstrated mild diverticulitis and medication was prescribed.  Due to concern for an abdominal catastrophe, the Veteran was brought to the emergency room for an exploratory laparotomy.  During the surgery, the colon had the appearance of fulminant Clostridium difficile colitis, and was resected.  A portion of the small bowel was resected secondary to ischemia, and an ileostomy was created.  The sigmoid colon was found to be adherent to the bladder.  During the dissection, the bladder was injured.  The Veteran was critically ill postoperatively, likely in septic shock.  Despite all postoperative intervention, he developed multi-system organ failure, and died.  The working diagnosis (pending pathology) was septic shock secondary to fulminant Clostridium difficile colitis.

The Veteran's death certificate shows he died in October 2009; the cause of his death was septic shock due to pseudomembranous colitis and multiple organ system failure.  Diabetes was noted to be a significant condition contributing to death.  

A June 2010 rating decision granted service connection for diabetes mellitus, rated 20 percent, effective May to October 2009.  This is the only service-connected disability.

In November 2010, R.A. Lara, M.D. reported he had reviewed the Veteran's medical record.  He summarized the October 2009 VA hospitalization findings and opined that diabetes was a contributing factor in the Veteran's death.  

In March 2011, a VA physician reviewed the records from the Veteran's terminal hospitalization and autopsy reports.  He noted that during the entire course of the Veteran's hospitalization, there was no mention of difficulties with blood sugar and/or any complications arising from that condition.  He stated it was most likely that the Veteran had diverticulitis and ischemic bowel which perforated with C. difficile colitis and septic shock, and that Clostridium difficile fulminating colitis is not attributable to a cause and effect relationship from diabetes mellitus.  The physician opined it was less likely than not (less than a 50 percent probability) that the Veteran's diabetes mellitus was related to the fulminating C. difficile colitis and subsequent sepsis shock.

In October 2012, another VA physician provided an opinion regarding the Veteran's cause of death.  He concluded it was less likely than not that septic shock was proximately due to or the result of the Veteran's service-connected diabetes mellitus.  He concurred with the March 2011 opinion of the VA physician that prior to the catastrophic septic event, the Veteran's diabetes did not appear to have been a significant problem.  There was no direct causal relationship between diabetes and pseudomembranous colitis or ischemic bowel and sepsis.  He noted that the Veteran had hypertension diagnosed in 2000 and diabetes in 2008, and that abnormal creatinine was noted in April 2008, when diabetes was diagnosed, making a causal relationship untenable.  The creatinine level in July 2009 showed that renal failure had not been aggravated by diabetes.  The examiner stated that hypertensive nephropathy was more likely than not the cause for renal disease.  He further stated that since hypertension predated the diagnosis of diabetes by 8 years, it was unlikely that it caused or aggravated the diabetes.  Thus, there was no evidence that hypertension contributed to the Veteran's death.  The physician indicated that diverticular disease and ischemic bowel with sepsis are in a clinical sense, not directly related to or caused by diabetes; there is no clinical reason why they should be aggravated by diabetes.  He noted that there was no evidence in the clinical record of the terminal admission that the Veteran had active cardiac ischemia or that ischemic heart disease in any form caused or contributed to his death.  

In March 2014, Y. Kumar, M.D. stated he reviewed the Veteran's records, and noted that the Veteran had type 2 diabetes mellitus, chronic kidney disease and hypertension.  He stated he developed septic shock secondary to diverticulitis, pseudomembranous colitis and ischemic bowel that caused multi-organ failure and, ultimately, his demise.  Dr. Kumar noted that diabetes is a chronic multi-organ disease, and that even if the glucose during the Veteran's illness was not too elevated, the damage it did over the years could not be overlooked.  He opined that diabetes "definitely" had a role in all the events that transpired and should be considered a major contributor.  

At the April 2014 hearing before the undersigned the appellant's (and Veteran's) daughter (who indicated she was preparing for a medical field career) gave offered testimony describing her observations of the Veteran's terminal care by VA and the circumstances of his demise.  

In April 2014, R.G. Strnad, M.D. stated he reviewed records pertaining to the Veteran.  He noted that an accepted hallmark of relatively uncontrolled diabetes mellitus is damage to small blood vessels, thus compromising circulation to end organs.  Progressive compromised circulation, over time, affects organs and/or system function.  He stated that diabetic microvascular disease can significantly compromise healing and the ability to combat infections.  These deficits, in turn, markedly raise surgical risk factors.  Dr. Strnad indicated that while C-diff colitis is not an uncommon complication of antibiotics use, the persistent severity of the Veteran's pseudomembranous C-diff colitis, and the accompanying ischemic colitis requiring surgical colonic resection is relatively uncommon and implies that he was compromised in his ability to fight infections and to provide sufficient circulation to traumatized tissues.  Thus, sepsis leading to circulatory shut down and failure of multiple organs followed.  The physician concluded that there was a significantly greater than 50 percent causable relationship between the Veteran's diabetes mellitus and his higher surgical risk, compromised healing and susceptibility to infections extending to severe septic infections and end-organ vascular collapse.  

Dependency and Indemnity compensation is payable (service connection for the cause of death is warranted) when a veteran dies due to a service connected disability.  38 U.S.C.A. § 1310.

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. §  1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto. 38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

There is medical evidence both supporting and against a finding that service-connected disability caused or contributed to cause the Veteran's death.  Notable at the outset is that diabetes is listed (albeit without explanation) as a contributory cause of death.  As noted above, two VA physicians have concluded that the Veteran's service-connected diabetes mellitus did not contribute to his death. In contrast, several private physicians who reviewed pertinent records have reached a different conclusion.  The Board has no reason to question the competence/expertise of the VA physicians, and likewise finds no reason to question the competence/expertise of the private providers.  Both the VA and the private opinions are accompanied by cogent rationale; they cite to different factors/different supporting factual data.  The Board finds that the opinions of the private physicians, taken together, and buttressed by the (somewhat less probative but nonetheless for consideration) listing of diabetes as a contributory cause of death on the death certificate and the daughter's compelling testimony, bring the evidence to at least a state of equipoise regarding whether the Veteran's diabetes contributed to cause his death. 

Resolving any remaining reasonable doubt in the appellant's favor as required (see 38 C.F.R. § 3.102), the Board concludes that service connected diabetes indeed contributed to cause the Veteran's death, and that service connection for the cause of his death is warranted.


ORDER

Service connection for the cause of the Veteran's death is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


